             Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


  FLASH-CONTROL, LLC,
                                                        Civil Action No.: 6:19-cv-404
                        Plaintiff
                                                         JURY TRIAL DEMANDED
   v.
                                                         PATENT CASE
  INTEL CORPORATION,

                        Defendant.




        PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Flash-Control, LLC (“Flash-Control” or “Plaintiff”), files this Complaint against

Intel Corporation (“Intel” or “Defendant") seeking damages and other relief for patent

infringement, and alleges with knowledge to its own acts, and on information and belief as to other

matters, as follows:


                                             PARTIES

        1.      Plaintiff is a limited liability company organized and existing under the laws of the

State of Delaware, and its registered agent for service of process in Delaware is Rita Carnavale,

717 North Union Street, Wilmington, Delaware, 19805.

        2.      Intel Corporation is a corporation organized and existing under the laws of

Delaware with a place of business at 2200 Mission College Blvd., Santa Clara, California 95054,

and with offices at 1999 Bryan St., Ste. 900, Dallas, Texas, 78501 and at 1300 S Mopac

Expressway, Austin Texas 78746.
             Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 2 of 9



        3.      This Court has personal jurisdiction over Intel Corporation at least because Intel

Corporation conducts business, including infringing acts described herein, in this District.

        4.      Defendant does business in Texas, directly or through intermediaries, and offers

products or services, including those accused herein of infringement, to customers, and potential

customers located in Texas, including in the Western District of Texas.


                                JURISDICTION AND VENUE

        5.      This action arises under the patent laws of the United States, 35 U.S.C. §101, et

seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331 and 1338(a).

        6.      As to Intel Corporation America, Inc., venue is proper in this judicial district

pursuant to 28 U.S.C. §1400(b). Intel Corporation maintains an established place of business in

the state of Texas and the Western District of Texas, specifically, 1300 S Mopac Expressway,

Austin Texas 78746.

        7.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendant does substantial

business in this forum, including: (i) making, using, selling, and/or importing products including

at least a portion of a solid-state drive that incorporates a memory controller and flash memory,

including but not limited to the Intel 760P Solid State Drive (SSD)) (“Accused Devices”); or (ii)

regularly conducting or soliciting business, engaging in other persistent courses of conduct, or

deriving substantial revenue from goods and services provided to citizens and residents in Texas

and in this District.


                                   THE PATENTS-IN-SUIT

        8.      The United States Patent and Trademark Office (“USPTO”) duly and legally issued

United States Patent No. 8,531,880 (the ʼ880 Patent) entitled “NONVOLATILE MEMORY

                                                 2
            Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 3 of 9



SYSTEMS WITH EMBEDDED FAST READ AND WRITE MEMORIES” to G. R. Mohan Rao

on September 10, 2013.

       9.      Flash-Control is the owner of the ʼ880 Patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendant’s infringement of

the ʼ880 Patent.

       10.     The ʼ880 Patent is valid and enforceable. A true and correct copy of the ʼ880 Patent

is attached hereto as Exhibit A.

       11.     The United States Patent and Trademark Office (“USPTO”) duly and legally issued

United States Patent No. 8,817,537 (the ʼ537 Patent) entitled “NONVOLATILE MEMORY

SYSTEMS WITH EMBEDDED FAST READ AND WRITE MEMORIES” to G. R. Mohan Rao

on August 26, 2014.

       12.     Flash-Control is the owner of the ʼ537 Patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendant’s infringement of

the ʼ537 Patent.

       13.     The ʼ537 Patent is valid and enforceable. A true and correct copy of the ʼ537 Patent

is attached hereto as Exhibit B.

       14.     The ʼ880 and ʼ537 Patents are collectively referred to herein as the “Patents” or

“Patents-in-Suit.”

       15.     Flash-Control has not practiced any claimed invention of the Patents-in-Suit.

       16.     Defendant infringes the Patents at least by making, using, selling, and/or importing

the Accused Devices.




                                                 3
           Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 4 of 9



                     COUNT I: INFRINGEMENT OF THE ʼ880 PATENT

        17.     Flash-Control repeats and re-alleges the allegations of the above paragraphs as if

fully set forth herein.

        18.     The ʼ880 Patent includes 17 claims. ʼ880 Patent, Ex. A at 4:61–6:64.

        19.     Systems and methods as described in the ʼ880 Patent couple nonvolatile storage

memory with random access volatile memory to enhance the read and write performance of a

memory system. As the ʼ880 Patent describes, traditional memory systems do not lend themselves

“to true, fast, read and write memory access for SSD (solid state disk) and similar commercial

applications in PCs and servers for data computation, storage and multimedia execution.” ʼ880

Patent, Ex. A at 1:43–62.

        20.     In order to improve the read and write performance of a memory system, the ʼ880

Patent describes systems and methods that provide an improved structure and computing

environment for memory systems. For example, the ʼ880 Patent describes the use of a memory

system that includes both volatile and nonvolatile memory, a first buffer to store a memory page,

and a second buffer to receive write requests to less than an entirety of a memory page of the

nonvolatile memory. E.g., ʼ880 Patent, Ex. A. at FIG. 6, 3:10–4:60.

        21.     The ʼ880 Patent describes the use of the memory system to locate a page associated

with the write request, selectively write the page to the first buffer, locate portions of the page in

the first buffer, and selectively write portions to the volatile memory without writing the entirety

of the page in the first buffer to the volatile memory. Id.

        22.     The ʼ880 Patent further describes the use of the memory system to write changes

from the second buffer to the volatile memory, thereby updating portions from the volatile memory




                                                  4
           Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 5 of 9



to the first buffer, and updating the page stored therein to include the changes associated with the

write request. Id.

       23.     The ʼ880 Patent further describes the use of the memory system to write the updated

page from the first buffer to an erased page in the nonvolatile memory. Id.

       24.     Fig. 6 of the ʼ880 Patent, reproduced below, illustrates the improved structure and

computing environment for resource request management disclosed by the ʼ880 Patent.




       25.     Defendant directly infringes one or more claims of the ʼ880 Patent without

authority by making, using (including without limitation testing), selling, and/or importing

products and systems, including by way of example, the Accused Devices. See Claim Chart for

the ʼ880 Patent, attached hereto as Exhibit C.

       26.     Defendant has been and is directly infringing, either literally or under the doctrine

of equivalents, at least Claim 1 of the ʼ880 Patent by making, using (including without limitation

                                                 5
           Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 6 of 9



testing), selling, and/or importing the Accused Devices. See Claim Chart for the ʼ880 Patent,

attached hereto as Exhibit C. As demonstrated by the attached claim chart, each and every element

of Claim 1 of the ʼ880 Patent is found in the Accused Devices.

        27.     Defendant has had actual knowledge of the ʼ880 Patent at least as early as the date

of service of this Complaint.

        28.     Defendant’s acts of infringement have occurred within this District and elsewhere

throughout the United States.


                    COUNT II: INFRINGEMENT OF THE ʼ537 PATENT

        29.     Flash-Control repeats and re-alleges the allegations of the above paragraphs as if

fully set forth herein.

        30.     The ʼ537 Patent includes 27 claims. ʼ537 Patent, Ex. B at 4:64–7:3.

        31.     Systems and methods as described in the ʼ537 Patent couple nonvolatile storage

memory with random access volatile memory to enhance the read and write performance of a

memory system. As the ʼ537 Patent describes, traditional memory systems do not lend themselves

“to true, fast, read and write memory access for SSD (solid state disk) and similar commercial

applications in PCs and servers for data computation, storage and multimedia execution.” ʼ537

Patent, Ex. B at 1:48–67.

        32.     In order to improve the read and write performance of a memory system, the ʼ537

Patent describes systems and methods that provide an improved structure and computing

environment for memory systems. For example, the ʼ537 Patent describes the use of a memory

system that includes both volatile and nonvolatile memory, a first buffer to temporarily store a

memory page, and a second buffer to receive write requests to less than an entirety of a memory

page of the nonvolatile memory. E.g., ʼ537 Patent, Ex. B. at FIG. 6, and 3:13–4:63.


                                                 6
          Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 7 of 9



       33.     The ʼ537 Patent describes the use of the memory system to locate a page associated

with the write request, selectively write the page to the first buffer, locate portions of the page in

the nonvolatile memory, and selectively write portions to the first buffer. Id.

       34.     The ʼ537 Patent describes the use of the memory system to locate the portions of

the memory page and to selectively write the portions to the volatile memory without writing the

entirety of the page in the first buffer to the volatile memory.

       35.     The ʼ537 Patent further describes the use of the memory system to write changes

from the volatile memory to the first buffer, thereby updating the memory page stored in the first

buffer with one or more changes associated with the write request. Id.

       36.     Fig. 1 of the ʼ537 Patent, reproduced below, illustrates the improved structure and

computing environment for resource request management disclosed by the ʼ537 Patent.




       37.     Defendant directly infringes one or more claims of the ʼ537 Patent without

authority by making, using (including without limitation testing), selling, and/or importing

                                                  7
            Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 8 of 9



products and systems, including by way of example, the Accused Devices. See Claim Chart for

the ʼ537 Patent, attached hereto as Exhibit D.

       38.      Defendant has been and is directly infringing, either literally or under the doctrine

of equivalents, at least Claim 1 of the ʼ537 Patent by making, using (including without limitation

testing), selling, and/or importing the Accused Devices. See Claim Chart for the ʼ537 Patent,

attached hereto as Exhibit D. As demonstrated by the attached claim chart, each and every element

of Claim 1 of the ʼ537 Patent is found in the Accused Devices.

       39.      Defendant has had actual knowledge of the ʼ537 Patent at least as early as the date

of service of this Complaint.

       40.      Defendant’s acts of infringement have occurred within this District and elsewhere

throughout the United States.


                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.       Declare that Defendant has infringed the Patents;

       B.       Award damages in an amount to be proven at trial, but in no event less than a

       reasonable royalty for Defendant’s infringement including pre-judgment and post-

       judgment interest at the maximum rate permitted by law; and an accounting of all

       infringements and damages not presented at trial;

       C.       Order an award of reasonable attorneys’ fees against Defendant to Flash-Control

       as provided by 35 U.S.C. § 285;

       D.       Order an award of enhanced damages as provided by 35 U.S.C. § 284 and the

       Court;




                                                  8
             Case 6:19-cv-00404-ADA Document 1 Filed 07/03/19 Page 9 of 9



        E.      Award expenses, costs, and disbursements in this action against Defendant,

        including prejudgment interest; and

        F.      Provide all other relief necessary or appropriate.




                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.


Dated: July 3, 2019                                   Respectfully submitted,

                                                By: /s/
                                                    Benjamin R. Johnson
                                                    (pro hac vice to be filed)
                                                    Texas Bar No. 24065495
                                                    bjohnson@tlgiplaw.com
                                                    Jeffrey G. Toler
                                                    Texas Bar No. 24011201
                                                    jtoler@tlgiplaw.com
                                                    Aakash Parekh
                                                    Texas Bar No. 24059133
                                                    aparekh@tlgiplaw.com
                                                    TOLER LAW GROUP, PC
                                                    8500 Bluffstone Cove
                                                    Suite A201
                                                    Austin, TX 78759
                                                    (512) 327-5515
                                                    Timothy Devlin (No. 4241)
                                                    (pro hac vice to be filed)
                                                    tdevlin@devlinlawfirm.com
                                                    James M. Lennon (No. 4570)
                                                    (pro hac vice to be filed)
                                                    jlennon@devlinlawfirm.com
                                                    DEVLIN LAW FIRM LLC
                                                    1526 Gilpin Avenue
                                                    Wilmington, DE 19806
                                                    (302) 449-9010
                                                    ATTORNEYS FOR PLAINTIFF
                                                    FLASH-CONTROL, LLC

                                                  9
